Citation Nr: 0324846	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
strain of the sacrospinalis muscles with degenerative joint 
disease, currently rated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1956 to 
November 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in December 
1998 and April 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
December 1998 rating decision denied an increased rating in 
excess of 40 percent for the veteran's service-connected 
strain of the sacrospinalis muscles with degenerative joint 
disease.  The veteran entered notice of disagreement with 
this decision in June 1999; the RO issued a statement of the 
case in July 1999; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in August 1999.  
The Board remanded this issue to the RO in December 2000 for 
additional development that included a VA neurologic 
examination of the spine.  That development was completed and 
the case returned to the Board.  The April 2003 rating 
decision denied a TDIU.  The veteran entered notice of 
disagreement with this decision in May 2003; the RO issued a 
statement of the case in July 2003; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
August 2003. 


REMAND

The veteran asserts that a rating in excess of 40 percent is 
warranted for his service-connected strain of the 
sacrospinalis muscles with degenerative joint disease, and 
that he is totally disabled and unable to secure or engage in 
any gainful employment due to his service-connected strain of 
the sacrospinalis muscles with degenerative joint disease.  
Upon preliminary review of the claims file, the Board finds 
that additional development is required before the Board may 
proceed with a decision on these issues.


The Board's review of the claims file reveals that, at 
present, the record does not include sufficient evidence to 
adjudicate the TDIU claim.  See 38 C.F.R. 
§ 5103A (West 2002).  An August 2002 letter from a private 
physician reflects an opinion that the veteran "is unable to 
be gainfully employed," but the records returned to VA by 
the private physician's office consisted only of a 
consultation report that showed the veteran's disabilities 
included lumbar spinal canal stenosis and a non-service-
connected cervical spine disability (cervical spondylotic 
myelopathy).  In addition, the report does not include a 
history of post-service on-the-job injury.  The record also 
includes a medical opinion (October 1996) that the veteran is 
unemployable, but that opinion was based in part on non-
service-connected disorders of degenerative joint disease at 
C5-C6 and three ruptured discs from a post-service on-the-job 
accident in 1979.  The February 2003 VA examination report 
included an opinion regarding the veteran's ability to be 
gainfully employed based on a history of "previous injury"; 
however, the examiner failed to distinguish service-connected 
injury or disability from non-service-connected disability as 
part of that opinion.

The record also reflects that the veteran's employment 
history and income information is incomplete, and information 
necessary to decide the claim for TDIU is missing.  For 
example, on a TDIU application (VA Form 21-8940) in October 
2002 the veteran did not include any dates of employment 
beyond 1985.  The information the veteran has supplied 
contains apparent inconsistencies, for example, regarding the 
last date worked.  The June 2003 VA spine examination, for 
example, noted that the veteran sells Shackley Health 
Products from his home, while the record does not reflect any 
other reporting of this employment or the income received 
from such employment.  The veteran also indicated at that 
time that he did not leave his job at TVA because of 
disability, while other reported histories include that he 
incurred an on-the-job injury at TVA that resulted in 
cervical spine injury that did contribute substantially to 
his unemployability.  The veteran submitted a Request for 
Employment Information form (VA Form 21-4192) that was 
substantially incomplete.  The veteran is advised that it is 
his responsibility to provide a "substantially complete 
application" as required by 38 U.S.C.A. § 5103 (West 2002), 
and that the duty to assist the veteran in his TDIU claim is 
dependent upon the veteran's submission of a substantially 
complete application for TDIU.  See 38 U.S.C.A. § 5103A(a)(3) 
(West 2002).

The veteran is also notified that, where evidence requested 
in connection with an original claim is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158 (2002).  It is 
important that the record reflect an accurate history, and 
that any opinion regarding the veteran's ability to obtain or 
maintain substantially gainful employment be based on an 
accurate history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran); See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (an opinion based on 
inaccurate facts is "mere speculation").   

The Board also notes that VA is amending its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, by revising the 
regulatory criteria for rating disabilities of the spine, 
which will affect ratings for lumbosacral strain and 
degenerative disorders of the spine.  The revised rating 
criteria will become effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The revised rating 
criteria will include a revision of 38 C.F.R. § 4.71a to 
include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  In light of these changes, which are 
anticipated to become effective during this remand, VA will 
have the opportunity to rate the veteran's service-connected 
strain of the sacrospinalis muscles with degenerative joint 
disease under the revised regulatory criteria for rating 
disabilities of the spine.  

Accordingly, this case is REMANDED for the following:

1.  Send the veteran a VA Form 21-8940 and request 
he complete the entire form, including all specific 
information requested.  Advise the veteran of the 
provisions of 38 C.F.R. § 3.158, including that it 
is his responsibility to provide to VA evidence 
requested in connection with his original TDIU 
claim, and that if this information is not 
furnished within 1 year after the date of request, 
the TDIU claim will be considered abandoned.  The 
veteran should also be advised that it is his 
responsibility to provide a "substantially 
complete application" as required by 38 U.S.C.A. 
§ 5103, and that the duty to assist the veteran in 
his TDIU claim is dependent upon the veteran's 
submission of a substantially complete application 
for TDIU.  See 38 U.S.C.A. § 5103A(a)(3).

2.  Obtain the veteran's VA records for any 
relevant outpatient treatment (i.e., for the back) 
received since February 2003.  The record appears 
to indicate he receives treatment at the VA 
facilities in Chattanooga and Murfreesboro.

3.  After obtaining the most recent VA records, 
schedule the veteran for VA orthopedic examination, 
and send the claims folder to the VA examiner for 
review of relevant documents.  The purposes of the 
examination are to determine the nature and 
severity of the veteran's service-connected strain 
of the sacrospinalis muscles with degenerative 
joint disease, and to obtain an opinion regarding 
the veteran's ability to obtain or maintain 
substantially gainful employment.  The examiner is 
requested to review the relevant documents in the 
claims file and to indicate in writing that he or 
she has done so.  Any evaluations, studies, or 
tests deemed necessary should be conducted.  All 
pertinent clinical findings should be reported.  
A.  With regard to rating the service-connected 
strain of the sacrospinalis muscles with 
degenerative joint disease, after examination and 
review of the record, the examiner should identify 
all symptoms and findings which are attributable to 
the service-connected strain of the sacrospinalis 
muscles with degenerative joint disease.  Any 
objective evidence of pain, functional loss due to 
pain, weakened movement, subluxation or lateral 
instability, excess fatigability, and/or 
incoordination should be described.  The veteran's 
range of back motion in degrees, to include 
objective evidence of pain on motion, should also 
be reported.  The examiner should note that, 
effective September 26, 2003, for VA rating 
purposes, normal ranges of motion of the 
thoracolumbar spine are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 degrees in 
left and right lateral flexion, and 0 to 30 degrees 
in left and right rotation.  See Schedule for 
Rating Disabilities effective September 26, 2003, 
Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  
B.  With regard to claim for a TDIU, after 
examination and review of the record, the examiner 
should offer an opinion as to whether it is at 
least as likely as not that the veteran's service-
connected strain of the sacrospinalis muscles with 
degenerative joint disease prevents him from 
obtaining or retaining substantially gainful 
employment, irrespective of any non-service-
connected disorders or health issues, including 
non-service-connected disorders of degenerative 
joint disease at C5-C6 and three ruptured discs 
from a post-service on-the-job accident in 1979.  A 
complete rationale for all conclusions and opinions 
should be provided.  

4.  After the development requested above has been 
completed to the extent possible, again review the 
record.  Consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, 
effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  

If the benefits sought on appeal remain denied, the 
appellant and representative should be furnished a 
supplemental statement of the case and should be 
given the opportunity to respond.  The SSOC should 
also provide citation to the amendments to the 
pertinent spine regulations.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  This claim 
must be afforded expeditious treatment.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
